DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication, dated 08/24/2022, in which claims 1, 8, and 15 have been amended. Thus, claims 1, 3-8, 10-15, and 17-20 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, and 17-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of performing a comparison analysis without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 8, and 15.
Claim 1 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to a system comprising a memory device with computer-readable program code stored thereon; a communication device; a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code, which performs a series of steps, e.g.,  receiving an image of a resource distribution instrument; identifying and dividing segments of the image of the resource distribution instrument, wherein the segments are divided by attributes on the resource distribution instrument;  wherein dividing segments of the image of the resource distribution instrument comprises lifting indicia in a form of data off of the resource distribution instrument and convert a data format associated with the segments; creating resource distribution instrument attribute data by storing the attributes divided on the resource distribution instrument, wherein the attribute data comprises the attribute locations on the resource distribution instrument; performing comparison analysis via a machine learning application, wherein the comparison analysis compares a symmetry of the resource distribution instrument attributes to a resource distribution instrument standard; flagging the resource distribution instrument comprising a symmetrical anomaly; routing the resource distribution instrument comprising a symmetrical anomaly for exception processing within flagged information associated with the resource distribution instrument; providing a feedback loop to the machine learning application for result identification of all resource distribution instruments, and allowing for real-time resource transfer upon indication on an authentic resource distribution instrument upon a symmetry match between the resource distribution instrument and the resource distribution instrument standard. These limitations describe the abstract idea of performing a comparison analysis (with the exception of the italicized terms above), which correspond to Mental Processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The computer device limitations, e.g., system, memory device, computer-readable program code, communication device, processing device, resource distribution instrument, program resource distribution instrument, machine learning application, authentic resource distribution instrument, and resource distribution instrument standard, do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of system, memory device, computer-readable program code, communication device, processing device, resource distribution instrument, program resource distribution instrument, machine learning application, authentic resource distribution instrument, and resource distribution instrument standard are no more than simply applying the abstract idea using generic computer elements.  The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of system, memory device, computer-readable program code, communication device, processing device, resource distribution instrument, program resource distribution instrument, machine learning application, authentic resource distribution instrument, and resource distribution instrument standard are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Similar arguments can be extended to the other independent claims, claims 8 and 15; and hence claims 8 and 15 are rejected on similar grounds as claim 1.
Dependent claims 3-7, 10-14, and 17-20 are directed to a system, non-transitory computer-readable medium, and method respectively, which perform the steps that describe the abstract idea of performing a comparison analysis, and corresponds to Mental Processes. Thus, claims 3-7, 10-14, and 17-20 are directed to an abstract idea. The additional limitations of a system, memory device, computer-readable program code, communication device, processing device, resource distribution instrument, program resource distribution instrument, machine learning application, authentic resource distribution instrument, and resource distribution instrument standard are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: a system, memory device, computer-readable program code, communication device, processing device, resource distribution instrument, program resource distribution instrument, machine learning application, authentic resource distribution instrument, and resource distribution instrument standard, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 3-7, 10-14, and 17-20 have further defined the abstract idea that is present in their respective independent claims 1, 8, and 15; and thus correspond to Mental Processes, and hence are abstract in nature for the reason presented above.  The dependent claims 3-7, 10-14, and 17-20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 3-7, 10-14, and 17-20 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.
Response to Arguments 
Applicant's arguments filed dated 08/24/2022 have been fully considered but they are not persuasive due to the following reasons: 
With respect to the rejection of claims 1, 3-8, 10-15, and 17-20 under 35 U.S.C. 101, Applicant arguments are moot in view of the grounds of rejection, presented above in this office action.
Applicant argues that “the judicial exception is integrated into a practical application in light of Example 40 of the Subject Matter Eligibility Examples: Abstract Ideas published by the USPTO in January 2019. Example 40 - Adaptive Monitoring of Network Traffic Data recites a method claim for adaptive monitoring of traffic data through a network appliance by collecting traffic data related to network traffic passing through the network appliance, comparing the traffic data to a predefined threshold, and collecting additional traffic data when the collected traffic data is greater than the predefined threshold…..Similar to Example 40, the pending claims collect and dividing segments of resource distribution instrument to identify abnormal conditions to avoid misappropriation events. Even if the individual steps may be considered as mere pre or post-solution activity, the claim as a whole is directed to a particular improvement resource distribution instrument misappropriation prevention. As such, the pending claims integrate a judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” 
Furthermore, Applicant argues that “the judicial exception is integrated into a practical application in light of Example 37 of the Subject Matter Eligibility Examples: Abstract Ideas published by the USPTO in January 2019. Example 37 - Relocation of Icons on a Graphical User Interface recites a method of rearranging icons on a graphical user interface (GUI) based on a specific criteria such as amount of use….. Similar to the representative claim 1 in Example 37, the pending claims move the position of indicia to create attribute data for comparison. In this way, providing a specific matter of moving indicia to create a resource distribution instrument comparison to a standard for an improvement to misappropriation detection for resource distribution instruments.”
Examiner respectfully disagrees. Unlike Examples 37 and 40, Examiner notes that receiving, identifying, providing, allowing, routing, flagging, storing, converting, processing, and creating data (e.g., imaging data). The disclosed invention simply cannot be equated to improvement to technological practices or computers. There is no technical improvement at all. Instead, Applicant recites “receiving an image of a resource distribution instrument; identifying and dividing segments of the image of the resource distribution instrument; lifting indicia in a form of data off of the resource distribution instrument; converting a data format associated with the segments; creating resource distribution instrument attribute data by storing the attributes divided on the resource distribution instrument; performing comparison analysis via a machine learning application; flagging the resource distribution instrument comprising a symmetrical anomaly; routing the resource distribution instrument comprising a symmetrical anomaly; providing a feedback loop to the machine learning application for result identification of all resource distribution instruments; and allowing for real-time resource transfer upon indication on an authentic resource distribution instrument upon a symmetry match between the resource distribution instrument and the resource distribution instrument standard.” These limitations are merely processing data (MPEP 2106.05(d) II) and does not result in computer functionality or technical improvement. Thus, Applicant has simply provided a business method practice of performing a comparison analysis of data (e.g., images) and no technical solution or improvement has been disclosed. 
Additionally, Examiner respectfully notes that the “collecting and dividing segments of resource distribution instrument to identify abnormal conditions to avoid misappropriation events” and “providing a specific matter of moving indicia to create a resource distribution instrument comparison to a standard for an improvement to misappropriation detection for resource distribution instruments” features are not sufficient to show an improvement in computer-functionality or technology/technical improvements. The claim simply makes use of a computer as a tool to apply the abstract idea without transforming the abstract idea into a patent eligible subject matter. Thus, these arguments are not persuasive
 Furthermore, Examiner notes that there is no technology/technical improvement as a result of implementing the abstract idea of performing a comparison analysis. As previously noted, receiving, identifying, providing, allowing, routing, flagging, processing, and creating data simply amount to the abstract idea of performing a comparison analysis of data. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of testing data and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application.
Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1, 3-8, 10-15, and 17-20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693